DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 3, 2020 and April 28, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10, 11, 15, 19, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mihara (U.S. Patent Publication 2004/0051960).
With regard to independent claim 1, Mihara teaches an imaging optical lens assembly (page 1, paragraph [0002] and Figure 1), comprising five optical elements with refractive power (Figure 1), the five optical elements, in order from an object side to an image side along an optical path, being a first optical element (Figure 1, element defined by surfaces R11, R12 and R13), a second optical element (Figure 1, element L1), a third optical element (Figure 1, element L21), a fourth optical element (Figure 1, element L22) and a fifth optical element (Figure 1, element L31), wherein the first optical element has an object-side surface being concave in a paraxial region thereof (Figure 1, element R11), the third optical element has negative refractive power (page 11, paragraph [0223], lines 1-2), and satisfying the conditional expression ΣCT/CT1 < 2.30, as defined (page 12, paragraph [0233], Numerical Data 1).
With regard to dependent claim 2, Mihara teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging optical lens satisfying the conditional expression ΣCT/CT1 < 2.0, as defined (page 12, paragraph [0233], Numerical Data 1).
With regard to dependent claim 4, Mihara teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging optical lens satisfying the conditional expression 3.0 < |f/f2|+|f/f3| < 6.0, as defined (page 12, paragraph [0233], Numerical Data 1, wherein the value for f is for the telephoto end).
With regard to dependent claim 10, Mihara teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging optical lens satisfying the conditional expression 0.50 < |f/R1|+|f/R2| < 2.50, as defined (page 12, paragraph [0233], Numerical Data 1, wherein the value for f is for the telephoto end).
With regard to dependent claim 11, Mihara teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging optical lens satisfying the conditional expression Dr3r10/BL < 1.0, as defined (page 12, paragraph [0233], Numerical Data 1, wherein the value for f is for the telephoto end).
With regard to dependent claim 15, Mihara teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches an  imaging apparatus (Figure 1) comprising such an imaging optical lens assembly and an image sensor (page 11, paragraph [0218]).
With regard to dependent claim 19, Mihara teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 15, and further teaches an electronic device comprising such an imaging apparatus (page 1, paragraph [0002]).
With regard to independent claim 29, Mihara teaches an imaging optical lens assembly (page 1, paragraph [0002] and Figure 1), comprising five optical elements with refractive power (Figure 1), the five optical elements, in order from an object side to an image side along an optical path, being a first optical element (Figure 1, element defined by surfaces R11, R12 and R13), a second optical element (Figure 1, element L1), a third optical element (Figure 1, element L21), a fourth optical element (Figure 1, element L22) and a fifth optical element (Figure 1, element L31), wherein the first optical element has an object-side surface being concave in a paraxial region thereof (Figure 1, element R11), the first optical element comprises a reflective surface (Figure 1, element R1), and satisfying the conditional expression ΣCT/CT1 < 3.0, as defined (page 12, paragraph [0233], Numerical Data 1).
With regard to dependent claim 32, Mihara teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 29, and further teaches an  imaging apparatus (Figure 1) comprising such an imaging optical lens assembly and an image sensor (page 11, paragraph [0218]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara (U.S. Patent Publication 2004/0051960) in view of Lai (U.S. Patent Publication 2018/0067242).
With regard to independent claim 36, although Mihara teaches an imaging optical lens assembly (page 1, paragraph [0002] and Figure 1), comprising a plurality of optical elements with refractive power (Figure 1), wherein at least one of the optical elements with refractive power comprises a reflective surface (Figure 1, element R1) and has an object-side surface being concave in a paraxial region thereof (Figure 1, element R11), Mihara fails to teach such an imaging optical lens assembly wherein the optical element comprising a reflective surface is made of cyclo olefin polymer material.  It should be noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a known alternative (In re Leshin, 125 USPQ 416).
In a related endeavor, Lai teaches a optical imaging lens assembly (Figure 6), comprising a plurality of optical elements (Figure 6, elements 610, 620, 630, 640, 650 and 660), wherein the optical elements are constructed of a cyclo olefin polymer material (page 3, paragraph [0047], such that it would have been obvious to ne of ordinary skill in the art before the effective filing date of the instant invention to modify the imaging optical lens assembly, as taught by Mihara, with the cyclo olefin polymer material, as taught by Lai, to enhance the manufacturing stability and the molding accuracy.
With regard to dependent claim 37, Mihara in view of Lai teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 36, wherein Lai further teaches at least one optical element having refractive with refractive power satisfying the conditional expression 92.5 < Tg/N < 100, as defined (page 22, Table 17, data for N and Tg for Embodiment Number 6).


Allowable Subject Matter
Claims 20-28 are allowed.
Claims 3, 5-9, 12-14, 16-18, 30, 31, 33-35 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to dependent claims 3, 5-9,12-14 and 16, although the prior art teaches an imaging optical lens assembly, comprising five optical elements with refractive power, the five optical elements, in order from an object side to an image side along an optical path, being a first optical element, a second optical element, a third optical element, a fourth optical element and a fifth optical element, wherein the first optical element has an object-side surface being concave in a paraxial region thereof, the third optical element has negative refractive power, and satisfying the conditional expression ΣCT/CT1 < 2.30, as defined, the prior art fails to teach such an imaging optical lens assembly: wherein the first optical element has both the object-side surface and an image-side surface thereof being spherical, as claimed in dependent claim 3; simultaneously satisfying the conditional expressions |f2/f1| < 0.75; |f2/f4| < 0.75; |f2/f5| < 0.75; |f3/f1| < 0.75; |f3/f4| < 0.75; and |f3/f5| < 0.75, as defined and claimed in dependent claim 5; simultaneously satisfying the conditional expression |f3/f2| < 1.0, as defined and claimed in dependent claim 6; simultaneously satisfying the conditional expression 5.5 < (f/R3) + (f/R6), as defined and claimed in dependent claim 7; wherein the first optical element has positive refractive power and a convex image-side surface in the paraxial region thereof, the fifth optical element having a convex object-side surface in a paraxial region thereof and a concave image-side surface in a paraxial region thereof, as claimed in dependent claim 8; simultaneously satisfying the conditional expression 0.03 < f/f1 < 0.40, as defined and claimed in dependent claim 9; simultaneously satisfying the conditional expression CT2/CT3 < 2.0, as defined and claimed in dependent claim 12; wherein the axial distance between an image-side surface of the first optical element and an image surface along the optical path remains the same while the imaging optical lens assembly is performing focusing, as claimed in dependent claim 13; simultaneously satisfying the conditional expression 5.0 < V/N < 12.0, as defined and claimed in dependent claim 14; or an electronic device, comprising at least three imaging apparatuses, wherein one of the three imaging apparatuses is the imaging apparatus of claim 15 and simultaneously satisfying the conditional expression 40 < FOVmax-FOVmin, as defined and claimed in dependent claim 16.
With regard to dependent claims 17 and 18, claims 17 and 18 are allowable as they depend, directly or indirectly, from dependent claim 16 and therefore inherit all of the limitations of the claim from which they depend.
With regard to independent claim 20, although the prior art teaches an imaging optical lens assembly, comprising five optical elements with refractive power, the five optical elements, in order from an object side to an image side along an optical path, being a first optical element, a second optical element, a third optical element, a fourth optical element and a fifth optical element, wherein the first optical element has an object-side surface being concave in a paraxial region thereof, the third optical element has negative refractive power, the fifth optical element has an image-side surface being concave thereof, and satisfying the conditional expression ΣCT/CT1 < 3.0, as defined, the prior art fails to teach such an imaging optical lens assembly wherein the first optical element has an image-side surface being convex in a paraxial region thereof.
With regard to dependent claims 21-28, claims 21-28 are allowable as they depend, directly or indirectly, from independent claim 20 and therefore inherit all of the limitations of the claim from which they depend.
With regard to dependent claims 30 and 33, although the prior art teaches an imaging optical lens assembly, comprising five optical elements with refractive power, the five optical elements, in order from an object side to an image side along an optical path, being a first optical element, a second optical element, a third optical element, a fourth optical element and a fifth optical element, wherein the first optical element has an object-side surface being concave in a paraxial region thereof, the first optical element comprises a reflective surface, and satisfying the conditional expression ΣCT/CT1 < 3.0, as defined, the prior art fails to teach such an imaging optical lens assembly: wherein focusing is performed by changing a distance between the first optical element and the second optical element, as claimed in dependent claim 30; or an electronic device, comprising at least three imaging apparatuses, wherein one of the three imaging apparatuses is the imaging apparatus of claim 32 and simultaneously satisfying the conditional expression 40 < FOVmax-FOVmin, as defined and claimed in dependent claim 33. 
	With regard to dependent claims 31, 34 and 35, claims 31, 34 and 35 are allowable as they depend, directly or indirectly, from dependent claims 30 and 33, respectively, and therefore inherit all of the limitations of the claim from which they depend.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwasawa (U.S. Patent Number 7,433,131), Mihara et al (U.S. Patent Publication 2006/0002694), Katakura et al (U.S. Patent Publication 2009/0257131) and Choi et al (U.S. Patent Publication 2016/0327773) all teach imaging optical lens assemblies comprising five optical elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
30 August 2022